UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6391



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GEORGE RONALD STALVEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CR-90-190-MU, CA-95-174-3-MU)


Submitted:   September 11, 1997       Decided:   September 19, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Ronald Stalvey, Appellant Pro Se. Harry Thomas Church,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion to reconsider the denial of his motion filed under 28 U.S.C.

§ 2255 (1994) (current version at 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1997)). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the
reasoning of the district court. Stalvey v. United States, Nos. CR-
90-190-MU; CA-95-174-3-MU (W.D.N.C. Jan. 8, 1997). See Lindh v.

Murphy, 521 U.S. ___, 1997 WL 338568 (U.S. June 23, 1997) (No. 96-

6298). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2